Citation Nr: 1608462	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-29 239	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease. 

3.  Entitlement to a compensable disability rating for 6th cranial nerve palsy with diplopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, January to April 1991, and September 2001 to September 2003.  He was awarded the Combat Infantry Badge, the Vietnam Campaign Medal, and the Southwest Asia Service Medal with 1 device, among other decorations.

This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in July 2012, the Board upheld the RO's denial of service connection for GERD.  The Veteran appealed that decision to the Court, resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a March 2013 Order, the Court vacated that part of the July 2012 Board decision that denied service connection for GERD and remanded the matter for readjudication consistent with the Joint Motion.  

In October 2013, the Board remanded the case to the RO for further evidentiary development.  Such development having been satisfactorily accomplished, the appeal is once again before the Board for further appellate review.

The issues of entitlement to service connection for sleep apnea and entitlement to a compensable disability rating for 6th cranial nerve palsy with diplopia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not establish the Veteran's diagnosed GERD began during or was otherwise caused by his active military service.


CONCLUSION OF LAW

Service connection for GERD, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for GERD.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in an August 2007 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, both active duty and inactive duty records, VA medical records, available private medical records (see Veteran's November 2013 statement), and VA medical examination reports.  

All relevant facts related to the issues resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  We additionally observe that neither the Court nor the authors of the joint motion for remand identified any deficiencies in the VA's notice and development in this case.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, as this Veteran has demonstrated.  38 C.F.R. § 3.317(d).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472   (2006). 

Compensation shall not be paid under 38 C.F.R. § 3.317  for a chronic disability:  (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed. Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with the following language:  Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  An explanatory Note reads as follows:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Note to paragraph (a)(2)(i)(B)(3).  These amendments are applicable to claims before VA on or after August 15, 2011.  

In December 2006, the Veteran filed a claim of service connection for gastrointestinal problem.  He contended that he had mild GERD and that he continues to have symptoms of the condition to include burning, chest pain, and problems breathing, which he treated with over-the-counter medication such as Tums and Rolaids as well as with baking soda.

Review of the Veteran's service treatment records reflects no complaints or treatment for GERD.  He consistently denied any frequent indigestion or stomach trouble on the medical history forms he completed in conjunction with his periodic medical examinations.  During a post Gulf-War deployment "Comprehensive Clinical Evaluation Program" examination in March 1995, the Veteran reported experiencing no abdominal pain.

In February 2003, while still in service, the Veteran was treated for acute gastroenteritis.  Private medical records dated in April 2004 specifically indicate that the Veteran denied abdominal pain, constipation, vomiting, and nausea.  In July 2006, the esophagus was found to be normal, but mild GERD was diagnosed, which was associated with helicobacter pylori infection.  An August 2006 upper gastrointestinal series showed GERD and gastritis.  August 2006 private medical records reflect that medication was prescribed to treat the helicobacter infection.  On June 2007 physical examination, the Veteran denied diarrhea, nausea, and vomiting.  On VA examination in January 2008, the Veteran reported symptoms since returning from the Gulf and dysphagia from food for unknown reasons.  The examiner noted the 2006 diagnosis of GERD, and indicated that it was resolved.  The Veteran was not taking medication for GERD.  The diagnosis was of mild GERD with Helicobacter infection, resolved.

In July 2012, the Board denied the appeal on the basis that the evidence did not show a current, chronic disability involving GERD.  As noted above, the Veteran appealed to the Court, which vacated the Board's decision, holding that the Board had failed to consider whether entitlement might be warranted under the provisions of law which provide compensation for undiagnosed illnesses for Veterans of the Southwest Asia Theater of operations.  

A December 2013 upper gastrointestinal X-ray series was interpreted as showing GERD and a hiatal hernia.  The Veteran was provided with a VA examination in January 2014.  The examiner confirmed the diagnosis of GERD, but noted that the Veteran was not receiving current treatment for the disability.  The examiner also reviewed the Veteran's voluminous service treatment records and noted that the Veteran had always denied experiencing indigestion or any digestive complaints during service.  The examiner also explained that hiatal hernia with GERD is a structural, not functional disorder, and as such warranted a clear and specific diagnosis.  The examiner rendered the opinion that the Veteran's GERD is less likely than not caused by, related to, or worsened beyond natural progression by military service.  

The VA examiner specified that the diagnosis of GERD meets "TL 10-01 criteria for a disease with a clear and specific etiology and diagnosis."  Although this 2010 VA Training Letter has since been rescinded due to its incorporation into a comprehensive adjudication manual, reference to the provisions of the letter(and now the manual) reveals that when a VA examiner is able to identify a disease with a clear and specific etiology and diagnosis, the examiner is then required to render an opinion as to direct service connection, to include whether the diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.    

Applying the law to the facts of this case, the Board notes that the Veteran was diagnosed with GERD during the pendency of the appeal.  As such, he has a known clinical diagnosis of GERD which presumably has been chronic from at least 2006, when mild GERD was shown on X-ray study, through 2013, when another X-ray study confirmed the diagnosis.  Thus, the first element of Shedden, that of a current diagnosis, has been satisfied.  Also, the clear diagnosis means that the Veteran's GERD and symptoms resulting from GERD, cannot be considered an undiagnosed or chronic multisymptom illness and thus cannot fall under the liberalized provisions regarding undiagnosed illnesses set forth in 38 C.F.R. § 3.317.  Therefore, service connection under the provisions of 38 C.F.R. § 3.317 is not warranted.

Direct service connection for GERD is not warranted either because the Veteran had no complaints or treatment for GERD during service, as reflected in his many, voluminous service treatment records.  The initial manifestation of GERD was in 2006, several years after his discharge from service.  There is no indication of any other connection to service.  Finally, GERD is not one of the chronic diseases listed at 38 C.F.R. § 3.309(a), and therefore cannot be presumed to have been incurred during service.  

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  The appeal is therefore denied.

ORDER

Service connection for GERD is denied.


REMAND

In a December 2013 decision, the RO denied service connection for sleep apnea and granted service connection for 6th cranial nerve palsy with diplopia, assigning a noncompensable disability rating.  The Veteran disagreed with the denial of service connection for sleep apnea and the award of a noncompensable disability rating for diplopia in February 2014.  This February 2014 statement constitutes a notice of disagreement with the December 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for sleep apnea and entitlement to a compensable disability rating for 6th cranial nerve palsy with diplopia.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


